UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERRY MARTIN KOKOSHKA,

                                    Plaintiff,                                    12/9/2019

                        -against-

 FIDUCIARY WHO EXERCISES                                           19-CV-10670 (VSB)
 DISCRETIONARY CONTROL OVER
 RETIREMENT SAVINGS PLAN FOR                                     ORDER OF SERVICE
 OFFICERS OF COLUMBIA UNIVERSITY
 REPRESENTED BY ATTORNEY CORY
 HIRSCH, SAYFARTH SHAW, LLP; CORY
 HIRSCH,

                                    Defendants.

VERNON S. BRODERICK, United States District Judge:

          Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

          Plaintiff is advised that in a recovery of benefits claim, the proper defendants are “the

plan and the administrators and trustees of the plan in their capacity as such.” Leonelli v.

Pennwalt Corp., 887 F.2d 1195, 1199 (2d Cir. 1989).

          Accordingly, it is hereby:

          ORDERED that the Clerk of Court is directed to issue a summons as to Defendant Cory

Hirsch.

          IT IS FURTHER ORDERED that Plaintiff shall serve the summons and complaint on this

Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiff has

not either served Defendant or requested an extension of time to do so, the Court may dismiss the

claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.
       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   December 9, 2019
          New York, New York

                                                          VERNON S. BRODERICK
                                                          United States District Judge
